In an action to recover damages for personal injuries and medical expenses based upon the alleged negligence of the defendant in the operation of his motor vehicle, the defendant appeals from a judgment of the City Court of Yonkers, entered October 13, 1960 upon the verdict of the jury in favor of plaintiff, after trial. Judgment reversed on the law and the facts, and new trial granted, with costs to abide the event. Under all the circumstances, we believe the trial court’s answers to the several specific questions put by the jury foreman -were inadequate and rendered the charge as a whole confusing to the jury. In the interests of justice there should be a new trial. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.